Citation Nr: 1603777	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970, and from July 1971 to July 1992.  He served in Operation Desert Storm/Shield from August 2, 1990 to July 31, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ear hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his September 2011 claim that he has experienced ongoing hearing loss from May 1990 to the present.  He further states that "During my 20 years of military service, I was exposed to loud noises, at the air-field, in the Middle East and rifle ranges."  In his June 2014 substantive appeal, the Veteran also identifies missile silos and Cheyenne Mountain as additional sources of acoustic trauma incurred during his approximately 25 years of service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran was likely exposed to acoustic during his service as described above; further, he reported experiencing hearing loss in service in his February 1992 separation Report of Medical History.  Moreover, VA has previously acknowledged the Veteran's in-service noise exposure in granting service connection for left ear hearing loss.  As such, VA accepts the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has been diagnosed as having right ear hearing loss that is cognizable under 38 C.F.R. § 3.385; specifically, an April 2015 audiogram at the Wilford Hall Ambulatory Surgical Center, Audiology Flight, Lackland Air Force Base (AFB), shows that the Veteran has right ear pure tone threshold readings of 26 decibels (dB) or higher at 2000, 3000, and 4000 Hertz (Hz).  Moreover, the Veteran reports that his hearing loss has been ongoing from May 1990 to the present.  The Board finds that he is competent to report observing right ear hearing loss during and since service, and that his account of having right ear hearing loss since that time is credible, based on his documented report of hearing loss in service in February 1992.  In light of his in-service acoustic trauma, the credible history of right ear hearing loss in and since service, and the audiometric findings of cognizable right ear hearing loss in April 2015, the Board finds that service connection for right ear hearing loss is warranted because the disability had its onset in service.


ORDER

Service connection for right ear hearing loss is granted.

REMAND

The issue of entitlement to an initial compensable disability rating for left ear hearing loss is remanded to the AOJ because it is inextricably intertwined with the grant of service connection for right ear hearing loss, for which the AOJ is empowered to issue a disability rating in the first instance.  See 38 C.F.R. § 4.85; see also Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  A combined disability rating for bilateral hearing loss should be assigned.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical records-including audiogram reports-that he has received for his hearing loss, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records-including audiogram reports-pertaining to his hearing loss that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his bilateral hearing loss and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of his bilateral hearing loss by a different VA examiner.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability.  The examiner should also discuss the impact of his bilateral hearing loss on his ability to work.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


